                          Case 3:18-cv-00155-MO   Document 66   Filed 12/05/19   Page 1 of 2



         Aaron W. Baker, OSB No. 922220
         aaron@awbakerlaw.com
         Serena Liss, OSB No. 154799
         serena@awbakerlaw.com
         BAKER LAW PC
         1 SW Columbia, Suite 1850
         Portland, OR 97204
         Phone: 503/ 234-8800
         Fax: 503/ 525-0650

         Attorneys for Plaintiff




                                      UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON
                                             PORTLAND DIVISION


         ROBERT BAKER,                                           Case No. 3:18-cv-00155-JR
                                          Plaintiff,
                                                                 PLAINTIFF’S NOTICE OF
                       v.                                        ACCEPTANCE OF
                                                                 DEFENDANT’S
         GLADSTONE AUTO LLC dba                                  OFFER OF JUDGMENT
         TOYOTA OF GLADSTONE,
                                        Defendant.


                       Pursuant to FRCP 68 Plaintiff hereby accepts Defendant’s Offer of

         Judgment, attached as Exhibit A, in the sum of $100,000.00 inclusive of costs

         and attorney fees.

                       Dated this 5 t h day of December 2019.

           BAKER LAW PC

           /s/ Aaron W. Baker
           Aaron W. Baker, OSB No. 922220
           Of Attorneys for Plaintiff




BAKER LAW PC
1 SW Columbia St., Suite 1850        PLAINTIFF’S NOTICE OF ACCEPTANCE OF
Portland, Oregon 97204
Telephone (503) 234-8800
                                     DEFENDANT’S OFFER OF JUDGMENT
                                                                                               Page 1
                          Case 3:18-cv-00155-MO   Document 66   Filed 12/05/19   Page 2 of 2

                                          CERTIFICATE OF SERVICE

               I certify that I served true copies of the foregoing PLAINTIFF’S NOTICE
         OF ACCEPTANCE OF DEFENDANT ’S OFFER OF JUDGMENT on Defendant,
         on December 5, 2019 , by filing said document via the U.S. District Court’s
         CM/ECF electronic filing system and a copy thereof was served upon the
         attorneys listed below:


         David J. Elkanich
         Garrett S. Garfield
         Holland & Knight LLP
         2300 US Bancorp Tower
         111 SW Fifth Avenue
         Portland, OR 97204

         Via Email:

         david.elkanich@hklaw.com
         garrett.garfield@hklaw.com

         Of Attorneys for Defendant

                                                      BAKER LAW PC

                                                      /s/ Serena L. Liss             _
                                                      Serena L. Liss, OSB No. 154799
                                                      Of Attorneys for Plaintiff




BAKER LAW PC
1 SW Columbia St., Suite 1850        CERTIFICATE OF SERVICE
Portland, Oregon 97204
Telephone (503) 234-8800
